DETAILED ACTION
	Applicants’ Amendment and Response filed 8/27/2021 have been entered.  Claims 19, 29-34 are amended; 19-22, 24-26, 28-34 are pending and under current examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of lincRNA Fendrr in the reply filed on 12/20/18 is acknowledged.  Applicants’ arguments are persuasive.  The restriction requirement from 11/2/18 has been withdrawn.  Claims 19-34 are under examination.

Information Disclosure Statement
The IDS filed 3/8/2021 has been considered.

Withdrawn Rejections
Claims 19-26, 28-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 19-23, 25, 26 under 35 U.S.C. 103 as being unpatentable over Zhang et al., Cell Reports 2, 111–123, July 26, 2012, IDS, when taken with Huarte et al., Cell et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006.
	Claim 24 under 35 U.S.C. 103 as being unpatentable over Zhang et al., Cell Reports 2, 111–123, July 26, 2012, IDS when taken with Huarte et al., Cell 142, 409–419, August 6, 2010, IDS and Davey et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006, as applied to claims 19-23, 25, 26 above, and further in view of Haruyama et al., Curr Protoc Cell Biol. 2009 March ; CHAPTER: Unit–19, pages 1-12.
Claims 19-23, 25, 26, 32-34 under 35 U.S.C. 103 as being unpatentable over Grotte et al., Developmental Cell 24, 206–214, January 28, 2013, IDS when taken with Davey et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006.
Claim 24 under 35 U.S.C. 103 as being unpatentable over Grotte et al., Developmental Cell 24, 206–214, January 28, 2013, IDS when taken with Davey et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006, as applied to claims 19-23, 25, 26, 32-34 above, and further in view of Haruyama et al., Curr Protoc Cell Biol. 2009 March; CHAPTER: Unit–19, pages 1-12.


Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 24-26, 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require a method of screening for expression and a function of a long intergenic non-coding RNA (lincRNA) encoded by a lincRNA gene, the method comprising
(a) obtaining a genetically modified rodent comprising a large targeting vector stably incorporated into its genome by homologous recombination,
wherein the large targeting vector replaces either
(i) a second exon of the lincRNA gene, a last exon of the lincRNA gene, and all the nucleic acids between the second exon and the last exon of the lincRNA gene
or
(ii) a first exon of the lincRNA gene, the last exon of the lincRNA gene, and all the nucleic acids between the first exon and the last exon of the lincRNA gene
with a reporter gene such that an endogenous promoter of the lincRNA gene locus controls expression of the reporter gene;
(b) expressing the reporter gene under the control of the endogenous promoter of the lincRNA gene to determine the spatiotemporal expression pattern of the lincRNA in the genetically modified rodent, and
(c) performing phenotypic studies in an organ system, tissue and/or cell that expresses the reporter gene to detect the absence or presence of mutant phenotype, wherein the mutant phenotype is not present in a wildtype control rodent,
wherein the spatiotemporal expression pattern of the lincRNA and/or the presence of the mutant phenotype in the organ system, tissue and/or cell that expresses the reporter gene indicates a function for the lincRNA and/or regions where the function of the lincRNA may be determined, and  wherein the rodent is a rat or a mouse.
The specification teaches the general methodology for inserting a nucleic acid (such as a reporter gene) to an endogenous lncRNA promoter (p. 18, ¶80-81).  The working examples of the specification teach the production of LincRNA mice using the VelociMouse method (Example 3, p. 66).  Example 11 teaches a survey of 20 knockout mouse lines were designed to examine the biological functions of lincRNAs, and have found a variety of phenotypes.  See p. 69 and Table 1.  The disclosure teaches that, “Representing approximately 15,000 transcripts from nearly 10,000 genomic loci in human cells (Derrien T, et al. (2012) Genome Research 22: 1775-1789), lncRNAs and a subclass known as large intergenic non-coding RNAs (lincRNAs) resemble protein-coding mRNAs in structure, synthesis, and the chromatin character of their genes. Whether or not this structural similarity extends to a functional diversity that matches that of proteins remains an open question.”  See p. 70, ¶269.
Further, “Because structure-function relationships have not yet been established for all but a few lncRNAs and there is no open reading frame as a guide, the knockout strategies available to protein-coding genes may not be applicable to the genomic loci that encode lncRNAs. Although the annotation of lncRNA genes has improved (Derrien T, et al. (2012) Genome Research 22: 1775-1789), the precise boundaries of some genes may still remain ambiguous, which can complicate knockout allele design.”  See p. 71, ¶272.  Further, “Reporter gene replacement has been applied successfully to non-coding RNAs such as the well-studied Gt(ROSA)26Sor locus which encodes a lncRNA, and the gene for the small non-coding RNA miR- 155, but rules for creating such alleles for lncRNAs may need to be developed.” Ibid.
The disclosure teaches that little is known between structure and function for lincRNA genes that could guide design alleles.  Thus, for lincRNAs that reside very near a protein-coding gene and may share a divergent promoter, the deletion start point was set in the second exon to avoid the chance of disrupting the transcription of the neighboring gene.  See Figure 1 and p. 73, ¶277.  
Thus, the disclosure establishes that little is known regarding the structure and function of lincRNAs.  This is also supported by the art of Guttman, Nature, 477: 295-300, 2011, who states that, “Although thousands of large intergenic non-coding RNAs (lincRNAs) have been identified in mammals, few have been functionally characterized, leading to debate about their biological role.”  
The claims state that the methods are for screening for expression and a function of a lincRNA by replacement of the lincRNA gene with a reporter gene.  However, using a reporter gene assay only provides guidance on the expression of the knocked out gene. “Reporter Gene Assays” from ThermoFisher Scientific, Accessed from https://www.thermofisher.com/us/en/home/references/gibco-cell-culture-basics/transfection-basics/reporter-gene-assays.html on December 30, 2021 teaches that reporter genes are used in studying gene expression.  They teach that, “Upon introduction of the reporter construct into cells, expression levels of the reporter gene are monitored through a direct assay of the reporter proteins enzymatic activity.”  The instant disclosure teaches using a reporter gene but only in the context of analysis of expression of lincRNA (see, for example, ¶29, ¶30; ¶48) and no correlation with any function of a lincRNA. Thus, the disclosure provides no correlation between the structure of the reporter gene that knocks out a lincRNA gene and the function of the lincRNA gene and further, the corresponding phenotype in a knockout rodent.   In addition, the art establishes that that little is known regarding the structure and function of lincRNAs (see Guttman), thus one of skill could not rely upon a strong correlation between the knockout of a lincRNA and expression of a reporter gene, and the function of the lincRNA.
MPEP §2163(II)(3) states that:
 An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function."  	

	In the instant case, the art has not established a strong or well-established correlation between the expression of a reporter gene and a phenotype in a knockout mouse.  Thus, Applicants have not shown that they have possession of the claimed invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 24-26, 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large targeting vector” in claim 19 is a relative term which renders the claim indefinite. The term “large targeting vector” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure does not provide a standard for determining how large a vector must be to be considered a large targeting vector.  For example, at p. 14, ¶59, discloses that “The term "large targeting vector" or "LTVEC" includes large targeting vectors for eukaryotic cells that are derived from fragments of cloned genomic DNA larger than those typically used by other approaches intended to perform homologous gene targeting in eukaryotic cells.”  However, this does not define a size, as the definition only compares the LTVEC to other vectors in the art which vary in size; thus, “large targeting vector” is considered a relative phrase.  Claims 20- 22, 24-26, 28-34 depend from claim 19 and do not render the claim definite.
The term “reduced grip strength in fore- and hindlimbs” and “unusual posture of hindlimbs when suspended by the tail, decrease in muscle weight” and “shortened calcanea” in claim 33, part iii), are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the terms are not specifically defined by the specification, and it is unclear how much reduction in grip strength is required, how unusual posture of the hindlimbs must be, how much of a decrease in muscle weight or how shortened calcanea must be in order to fulfill the limitations of the claims.  These terms are not defined with regard to any standard or with any specific degree such that the metes and bounds of the term can be determined.  Claim 34 depends from claim 33 is indefinite because it does not render these terms definite.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thaian N. Ton/Primary Examiner, Art Unit 1632